 



EXHIBIT 10.43

 

LEASE SCHEDULE NO. 009R

“This Lease Schedule No. 009R replaces Lease Schedule No. 009.”

 

This Lease Schedule is issued pursuant to the Lease Agreement Number ST053006
dated May 30, 2006. The terms of the Lease Agreement and serial numbers
contained on Certificate of Acceptance Numbers ST053006-009-001 thru
ST053006-009-015     are a part hereof and are incorporated by reference herein.

 



LESSOR LESSEE Farnam Street Financial, Inc. Staar Surgical Company 240 Pondview
Plaza 1911 Walker Avenue 5850 Opus Parkway Monrovia, CA 91016 Minnetonka,
MN  55343       SUPPLIER OF EQUIPMENT LOCATION OF EQUIPMENT Various Various

  

Initial Term of Lease from Commencement Date: 24 Months

Monthly Lease Charge: $82,710.00

Delivery and Installation: June 2016 – January 2017

Commencement Date: February 1, 2017

Security Deposit: $157,564.00. Provided that there has been no event of default
and Lessee has returned all of the Equipment under this Lease Schedule per the
terms of the Lease Agreement, this security deposit will be returned to Lessee.



 

EQUIPMENT

 

MANUFACTURER   QTY   MACHINE/MODEL EQUIPMENT DESCRIPTION (including features)
See Attachment A

 

The total Equipment cost on this Lease Schedule is $1,956,998.90. Interim rent
billed prior to the Commencement date shall not reduce or offset Lessee’s
post-Commencement Monthly Lease Charge obligations hereunder.

 



Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
        FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY “LESSOR”  
“LESSEE”           By: /s/ Steven C. Morgan   By: Deborah Andrews          
Print     Print   Name: Steven C. Morgan   Name:  Deborah Andrews              
      Title:  President   Title:  Chief Accounting Officer                    
Date:  January 31, 2017   Date:  January 27, 2017



 



 



 

